Name: 2004/681/EC: Council Decision of 24 September 2004 amending Decision 2001/131/EC concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: politics and public safety;  cooperation policy;  America;  European construction
 Date Published: 2004-10-08; 2008-12-31

 8.10.2004 EN Official Journal of the European Union L 311/30 COUNCIL DECISION of 24 September 2004 amending Decision 2001/131/EC concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement (2004/681/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1) (the ACP-EC Partnership Agreement), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas: (1) On the basis of Decision 2001/131/EC (3), the provision of financial aid to Haiti is partially suspended as appropriate measures pursuant to Article 96(2)(c) of the ACP-EC Partnership Agreement. (2) Decision 2003/916/EC expires on 31 December 2004 and requires a review of the measures within six months. (3) On 12 May 2004 discussions have taken place between the Commission and the Interim Prime Minister of Haiti to take stock of the political agenda of the Interim Government in relation to the restoration of full democratic and constitutional rule, including the election timetable, with due respect for human rights and fundamental freedom. (4) By letter of 25 May 2004, the Interim Prime Minister of Haiti confirmed the specific commitments of the Haitian Interim Government to comply with the essential elements of Article 9 of the ACP-EC Partnership Agreement, particularly as regards the human rights situation, democratic principles and the rule of law in view of the return of the country to full constitutional and democratic rule, HAS DECIDED AS FOLLOWS: Article 1 Decision 2001/131/EC is hereby amended as follows: 1. In the second and third paragraphs of Article 3, the date of 31 December 2004 shall be replaced by 31 December 2005. 2. The Annex shall be replaced by the text appearing in the Annex to this Decision. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 24 September 2004. For the Council The President L. J. BRINKHORST (1) OJ L 317, 15.12.2000, p. 3. Agreement as amended by Decision No 1/2003 (OJ L 141, 7.6.2003, p. 25). (2) OJ L 317, 15.12.2000, p. 376. (3) OJ L 48, 17.2.2001, p. 31. Decision as last amended by Decision 2003/916/EC (OJ L 345, 31.12.2003, p. 156). ANNEX ANNEX Dear Sir, The European Union attaches great importance to the provisions of Article 9 of the ACP-EC Partnership Agreement. The ACP-EC Partnership is founded on respect for human rights, democratic principles and the rule of law. These are essential elements of the above Agreement and thus form the basis for relations between us. In this respect, the European Union has followed closely the recent transition in Haiti, especially as regards the designation of the new Interim Government of Haiti, which was sworn in on 17 March 2004 following an extensive consultation process based on the CARICOM/OAS plan. On 12 May 2004, discussions took place in Brussels between you and the Commission of the European Communities with a view to examining the political agenda of the Interim Government in relation to the restoration of democratic and constitutional rule. The European Union took note of your commitments particularly as regards the improvements of the human rights situation, the establishment of democratic principles including the holding of free and fair elections, the rule of law and good governance, as stated in your letter of 25 May 2004 to the Commission. Those commitments should lead in due course to greater political stability in Haiti. The European Union strongly urges the Interim Government to translate these commitments rapidly into concrete actions to ensure that the democratisation process becomes an integral part of the Haitian political, economic and social life, thereby ensuring compliance with Article 9 of the ACP-EC Partnership Agreement. In the light of these elements, the Council of the European Union reviewed its decision of 22 December 2003 and decided to review the appropriate measures referred to in Article 96(2)(c) of the ACP-EC Partnership Agreement as follows: 1. the redirection of the remaining funds under the eighth European Development Fund (EDF) to programmes that are of direct benefit to the Haitian people, to strengthen civil society and the private sector, and to support democratisation, the strengthening of the rule of law and the electoral process, will be continued and can also include actions determined as short and medium term priorities in the Interim Cooperation Framework (ICF) established in close cooperation between the Interim Government, civil society and major donors, particularly institutional support; 2. the allocation of resources under the ninth EDF will be notified upon publication of this Decision in the Official Journal of the European Union; 3. discussions on the programming of the ninth EDF resources will start immediately with the National Authorising Officer in view of the preparation of the Country Strategy Paper (CSP) and the National Indicative Programme (NIP). The strategy will take account of the results of the ICF; 4. B-envelope could be used in advance of the signature of the 9th EDF CSP/NIP, according to real needs; 5. the signature of the NIP is foreseen following national elections respecting the OAS Resolution 822 and accepted as free and fair by the competent Haitian institutions and by the International Community. It is noted that national elections are expected by mid-2005 at the latest; 6. contribution to regional projects, operations of a humanitarian nature and trade cooperation are not affected. All the above measures shall be reviewed regularly and at least within six months. It is essential for the success of the cooperation to ensure a strengthened absorptive capacity for aid, which is currently lacking, through good governance and aid management capacity building measures. The modalities of implementation will be those adapted to the country's capacity for adequate management of public finances. The European Union will follow closely further developments in the democratisation process, in particular in relation to the achievement of the commitments of the Interim Government and the steps towards local, national and presidential elections. The Union reiterates its readiness to continue enhanced political dialogue with the Haitian Interim Government under Article 8 of the ACP-EC Partnership Agreement. Please accept, Sir, the assurance of our highest consideration. For the Commission For the Council The President